                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION



PLANNED PARENTHOOD SOUTH                   §            Civil Action No.: 3:18-2078-MGL
ATLANTIC and JULIE EDWARDS, on her         §
                                           §
behalf and on behalf of all others similarly
situated,                                  §
                                     Plaintiffs,
                                           §           DECLARATORY JUDGMENT AND
                                           §             PERMANENT INJUNCTION
v.                                         §
                                           §
JOSHUA BAKER, in his official capacity as §
Director, South Carolina Department of     §
Health and Human Services,                 §
                                           §
                                Defendant. §


       This Court having granted Plaintiffs’ Motion for Summary Judgment based on the

Court’s holding that Defendant Joshua Baker’s decision to terminate Planned Parenthood South

Atlantic (PPSAT) from Medicaid violates the Medicaid Act as a matter of law:


       IT IS HEREBY DECLARED that Baker’s decision to terminate PPSAT from

Medicaid violates the Medicaid Act, is unlawful, and will be void and of no effect;

       IT IS FURTHER ORDERED that Baker and his successors are permanently enjoined

from terminating or excluding PPSAT, including its employees, contractors, or successors, from




                                                   1
participation in the South Carolina Medicaid Program on the grounds it is an abortion clinic or

provides abortion services.

      IT IS SO ORDERED.

      Signed this 14th day of December 2020, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                              2
